Corrected Notice of Allowability
	Claims 1 and 3-5 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The double patenting rejection over 16/963,537 in view of US 2009/0238860 is withdrawn in view of the unexpected results data presented in the instant specification demonstrating superior results in the reduction of itchiness using the specifically claimed concentration and ratio of nonylic acid vanillylamide and aluminum hydroxide in a patch.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Callahan on 05/05/2022.

The application has been amended as follows: 
Amendment the Title from “Patch” to “Patch Containing Nonylic Acid Vanillylamide”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The ‘226 publication is directed to a patch containing an anti-inflammatory analgesic with a reduction in unpleasant irritant feeling during wear and containing nonylic acid vanillylamide in amounts of 0.01 to 30 wt%, specifically exemplifying 0.01 wt% (abstract, [0014], Example 4).  The ‘860 publication teaches adhesive patch containing aluminum hydroxide wherein a skin irritation reducing agent is used (abstract), wherein aluminum hydroxide is used at 0.01 to 10 % by mass ([0015], [0025]).  
Applicant presents data demonstrating compositions inside the claimed percentages of nonylic acid vanillylamide and aluminum hydroxide and in the claimed ratio demonstrate superior itchiness reduction as compared to those outside the range (Table I and II in the instant specification).  Applicant has presented a critical range of agents and ratios demonstrating unexpected results.  
Thus while the use of nonylic acid vanillylamide and aluminum hydroxide are known to be used in overlapping concentrations claimed in patches as taught the ‘226 publication and the ‘860 publication, the combination of references does not point one of ordinary skill in the art to the specifically claimed narrow concentration range and ratio and in view of the unexpected results presented by Applicant overcome the claimed rejection rendering the instant claims non-obvious and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-5 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613